Tilson, Judge:
Counsel for the respective parties have agreed in substance that the record in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, may be admitted in evidence herein, and also that the appraised value of the rayon mats covered by this appeal, less any additions made by the importer by reason of the so-called Japanese consumption tax to meet advances by the appraiser in similar cases, represents the export value under the above decision, and that the foreign value was no higher.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export value of the rayon mats covered by this appeal to be the value found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.